DETAILED ACTION
This action is responsive to the application No. 17/044,039 filed on September 30, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OLED DISPLAY DEVICE WITH CATHODE THICKNESS DETERMINED BY PIXEL EMISSION COLOR, METHOD FOR MANUFACTURING DISPLAY DEVICE, AND ELECTRONIC APPARATUS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent Claim 1, the limitations “the distance differing depending on an emission color of a pixel” in lines 4-5 and “the cathode electrode is formed to have a film thickness that differs depending on the emission color” in lines 12-13 are indefinite for the following reasons:
First, the claim only recites one pixel, and therefore it is unclear what the recited “distance” and “thickness” are differing with respect to. It appears, based on Applicant’s disclosure, that the distance between the reflection film and the semi-transmissive film differs from a first pixel to a second pixel depending on the different emission colors of the pixels, and likewise for the thickness of the cathode film. Since Applicant’s claims recite only a single pixel, the recited “distance” and “thickness” may be determined by the emission color of the pixel, but they cannot be considered to differ based on the emission color of the pixel.
Second, the claim language is broad to an extent that it is unclear what Applicant considers the scope of the claim. The claim does not limit the emission color, the thickness, how the film thickness depends on the emission color with respect to the single pixel recited, or any properties of the device resulting therefrom. As a result, the claim language may reasonably be interpreted to read on any emission color and film thickness, as long as some relationship between the two may be described, and it would be unclear to one of ordinary skill in the art 
	For the purpose of the examination, the limitations “wherein a reflection film and a semi-transmissive reflection film are disposed at a distance from each other, the distance differing depending on an emission color of a pixel” and “the cathode electrode is formed to have a film thickness that differs depending on the emission color” will be interpreted as --wherein a reflection film and a semi-transmissive reflection film are disposed at a distance from each other in a pixel, the distance proportional to a peak wavelength of a spectrum of light taken from the pixel-- and --the cathode electrode is formed to have a film thickness that determines the proportionality of the distance to the peak wavelength--, respectively.
	Regarding Claims 2-12, these claims depend from claim 1 and inherit the above rejection therefrom. 
Further regarding claim 5, the limitation “a depth of the recess differs depending on the emission color” in lines 2-3 will be interpreted as --a depth of the recess determines the proportionality of the distance to the peak wavelength--.
	Further regarding claim 6, the limitation “the cathode electrode being formed to have a film thickness that differs depending on the emission color” in lines 5-7 will be interpreted as --the cathode electrode being formed to have a film thickness that determines the proportionality of the distance to the peak wavelength--.
	Further regarding claim 11, the limitation “the light emission layer is formed for each pixel” will be interpreted as --the light emission layer is formed within the pixel--.
Further regarding claim 12, the limitation “wherein the light emission layer emits light of a color in accordance with the emission color of the pixel” will be interpreted as --wherein the light emission layer emits light of a color in accordance with the peak wavelength of the pixel--.
Regarding independent Claim 13, the limitations “the distance differing depending on an emission color of a pixel” in lines 4-5 and “the cathode electrode is formed to have a film thickness that differs depending on the emission color” in lines 10-12, and “making the cathode electrode in such a way as to have a film thickness that differs depending on the emission color” in lines 15-17 are confusing because the claim only recites one pixel, and therefore it is unclear what the recited “distance” and “thickness” are differing with respect to. The rejection is substantially similar to that of claim 1 above.
	For the purpose of the examination, the limitations “wherein a reflection film and a semi-transmissive reflection film are disposed at a distance from each other, the distance differing depending on an emission color of a pixel,” “the cathode electrode is formed to have a film thickness that differs depending on the emission color,” and “making the cathode electrode in such a way as to have a film thickness that differs depending on the emission color” will be interpreted as --wherein a reflection film and a semi-transmissive reflection film are disposed at a distance from each other in a pixel, the distance proportional to a peak wavelength of a spectrum of light taken from the pixel--, --the cathode electrode is formed to have a film thickness that determines the proportionality of the distance to the peak wavelength--, and --making the cathode electrode in such a way as to have a film thickness that determines the proportionality of the distance to the peak wavelength-- respectively.
	Regarding Claim 14, this claim depends from claim 13 and inherits the above rejection therefrom.
	Further regarding claim 14, the limitation “making the cathode electrode in such a way as to have a film thickness that differs depending on the emission color” in lines 3-5 will be interpreted as --making the cathode electrode in such a way as to have a film thickness that determines the proportionality of the distance to the peak wavelength--.
Regarding independent Claim 15, the limitations “the distance differing depending on an emission color of a pixel” in lines 5-6 and “the cathode electrode is formed to have a film thickness that differs depending on the emission color” in lines 13-14 are confusing because the claim only recites one pixel, and therefore it is unclear what the recited “distance” and thickness” are differing with respect to. The rejection is substantially similar to that of claim 1 above.
	For the purpose of the examination, the limitations “wherein a reflection film and a semi-transmissive reflection film are disposed at a distance from each other, the distance differing depending on an emission color of a pixel” and “the cathode electrode is formed to have a film thickness that differs depending on the emission color” will be interpreted as --wherein a reflection film and a semi-transmissive reflection film are disposed at a distance from each other in a pixel, the distance proportional to a peak wavelength of a spectrum of light taken from the pixel-- and --the cathode electrode is formed to have a film thickness that determines the proportionality of the distance to the peak wavelength--, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kambe (U.S. Pub # 2011/0198577).
Regarding independent Claim 1, Kambe teaches a display device, wherein a reflection film (Figs. 1 & 3: 13, paragraphs [0033] & [0039]-[0040]) and a semi-transmissive reflection film (Fig. 1: 15b, paragraph [0108] & [0111]) are disposed at a distance from each other (see Fig. 1) 
an organic layer (Figs. 1 & 3: 14, paragraph [0033]) and a cathode electrode (Fig. 1: 15a, paragraphs [0108]) being transparent (paragraph [0109]) are stacked between the reflection film (13) and the semi-transmissive reflection film (15b), the organic layer (14) including a light emission layer (Fig. 1: 14c, paragraph [0033]; see also Fig. 3: 14c-R), 
the semi-transmissive reflection film (15b) is formed on the cathode electrode (15a), and 
the cathode electrode (15a) is formed to have a film thickness that determines the proportionality of the distance to the peak wavelength (paragraph [0115]; see Fig. 3, wherein 15 is thicker in the region above electroluminescent element 11R than in the regions above 11G and 11B).
Regarding Claim 2, Kambe teaches the display device according to claim 1, wherein the reflection film (13) has a function of an anode electrode (paragraph [0033]).
Regarding Claim 6, Kambe teaches the display device according to claim 1, wherein an optical distance between the reflection film (13) and the semi-transmissive reflection film (15b) is set to be an optical distance in accordance with a display color of the pixel (paragraph [0115]; see Fig. 3, wherein 15 is thicker in the region above electroluminescent element 11R than in the regions above 11G and 11B), because of the cathode electrode (15a) being formed to have a film thickness that determines the proportionality of the distance to the peak wavelength (paragraph [0115]; see Fig. 3, wherein 15 is thicker in the region above electroluminescent element 11R than in the regions above 11G and 11B).
Regarding Claim 8, Kambe teaches the display device according to claim 1, wherein the semi-transmissive reflection film (15b) includes silver or an alloy including silver (paragraph [0111]).
Regarding Claim 11, Kambe teaches the display device according to claim 1, wherein the light emission layer (14c-R) is formed within the pixel (11R).
Regarding Claim 12, Kambe teaches the display device according to claim 11, wherein the light emission layer (14c-R) emits light of a color (paragraph [0135]) in accordance with the peak wavelength of the pixel (11R).
Regarding independent Claim 13, Kambe teaches a method for manufacturing a display device, wherein a reflection film (Figs. 1 & 3: 13, paragraphs [0033] & [0039]-[0040]) and a semi-transmissive reflection film (Fig. 1: 15b, paragraph [0108] & [0111]) are disposed at a distance from each other (see Fig. 1) in a pixel (Fig. 3: 11R, paragraph [0125]), the distance proportional to a peak wavelength of a spectrum of light taken from the pixel (paragraph [0115]; see Fig. 3), an organic layer (Figs. 1 & 3: 14, paragraph [0033]) and a cathode electrode (Fig. 1: 15a, paragraphs [0108]) being transparent (paragraph [0109]) are stacked between the reflection film (13) and the semi-transmissive reflection film (15b), the organic layer (14) including a light emission layer (Fig. 1: 14c, paragraph [0033]; see also Fig. 3: 14c-R), the semi-transmissive reflection film (15b) is formed on the cathode electrode (15a), and the cathode electrode (15a) is formed to have a film thickness that determines the proportionality of the distance to the peak wavelength (paragraph [0115]; see Fig. 3, wherein 15 is thicker in the region above electroluminescent element 11R than in the regions above 11G and 11B), the method comprising steps of: 
forming the cathode electrode (15a) on an entire surface (see Fig. 3) including the organic layer (14); and 
making the cathode electrode (15a) in such a way as to have a film thickness that determines the proportionality of the distance to the peak wavelength (paragraph [0115]; see Fig. 3).
Regarding independent Claim 15, Kambe teaches an electronic apparatus comprising a display device (Fig. 3: 10, paragraph [0124]), wherein a reflection film (Figs. 1 & 3: 13, paragraphs [0033] & [0039]-[0040]) and a semi-transmissive reflection film (Fig. 1: 15b, paragraph [0108] & [0111]) are disposed at a distance from each other (see Fig. 1) in a pixel 
an organic layer (Figs. 1 & 3: 14, paragraph [0033]) and a cathode electrode (Fig. 1: 15a, paragraphs [0108]) being transparent (paragraph [0109]) are stacked between the reflection film (13) and the semi-transmissive reflection film (15b), the organic layer (14) including a light emission layer (Fig. 1: 14c, paragraph [0033]; see also Fig. 3: 14c-R), 
the semi-transmissive reflection film (15b) is formed on the cathode electrode (15a), and 
the cathode electrode (15a) is formed to have a film thickness that determines the proportionality of the distance to the peak wavelength (paragraph [0115]; see Fig. 3).

Claims 1-3, 6-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boroson (U.S. Pub # 2005/0225232).
Regarding independent Claim 1, Boroson teaches a display device, wherein a reflection film (Fig. 3: 220, paragraph [0031]) and a semi-transmissive reflection film (Fig. 3: 120a, paragraph [0039]) are disposed at a distance from each other (see Fig. 3) in a pixel (Fig. 3: 21a, paragraph [0029]), the distance proportional to a peak wavelength of a spectrum of light (paragraph [0034]) taken from the pixel (21a), 
an organic layer (Fig. 3: 210, paragraph [0045]) and a cathode electrode (Fig. 3: 140a, paragraph [0039]) being transparent are stacked between the reflection film (220) and the semi-transmissive reflection film (120a), the organic layer (210) including a light emission layer (Fig. 3: 213, paragraph [0045]), 
the semi-transmissive reflection film (120a) is formed on (the instant limitation “formed on” is considered a product-by-process limitation, and further the broadest reasonable interpretation of the limitation “on” is equivalent to “contacting”; see MPEP § 2113) the cathode electrode (140a), and 

	Regarding Claim 2, Boroson teaches the display device according to claim 1, wherein the reflection film (220) has a function of an anode electrode (paragraph [0033]).
Regarding Claim 3, Boroson teaches the display device according to claim 1, wherein the cathode electrode (140a) includes indium zinc oxide (IZO) (paragraph [0034]).
Regarding Claim 6, Boroson teaches the display device according to claim 1, wherein an optical distance between the reflection film (220) and the semi-transmissive reflection film (120a) is set to be an optical distance in accordance with a display color of the pixel (paragraph [0034]), because of the cathode electrode (140a) being formed to have a film thickness that determines the proportionality of the distance to the peak wavelength (paragraph [0039]). 
Regarding Claim 7, Boroson teaches the display device according to claim 6, wherein the optical distance L satisfies a condition:
2L/λ + Φ/2π = m (m is an integer)
where symbol Φ represents a phase shift of reflected light generated in the semi-transmissive reflection film and the reflection film, symbol L represents the optical distance between the reflection film and the semi-transmissive reflection film, and symbol λ represents a peak wavelength of a spectrum of light taken from the pixel (paragraph [0034]: “the distance between reflector 220 and semitransparent reflector 120d is an integral multiple of half the wavelength of enhanced light 30d corrected for phase shifts at the reflector surfaces”).
Regarding Claim 8, Boroson teaches the display device according to claim 1, wherein the semi-transmissive reflection film (120a) includes silver or an alloy including silver (paragraph [0031]).
Regarding Claim 9, Boroson teaches the display device according to claim 1, wherein the light emission layer (213) is formed in common throughout individual pixels (Fig. 3: 21a-c, paragraph [0029]).
Regarding Claim 10, Boroson teaches the display device according to claim 9, wherein the light emission layer (213) emits white light (paragraphs [0039]-[0040]).
Regarding independent Claim 15, Boroson teaches an electronic apparatus comprising a display device (Fig. 3: 25, paragraph [0030]), wherein a reflection film (Fig. 3: 220, paragraph [0031]) and a semi-transmissive reflection film (Fig. 3: 120a, paragraph [0039]) are disposed at a distance from each other (see Fig. 3) in a pixel (Fig. 3: 21a, paragraph [0029]), the distance proportional to a peak wavelength of a spectrum of light (paragraph [0034]) taken from the pixel (21a), 
an organic layer (Fig. 3: 210, paragraph [0045]) and a cathode electrode (Fig. 3: 140a, paragraph [0039]) being transparent are stacked between the reflection film (220) and the semi-transmissive reflection film (120a), the organic layer (210) including a light emission layer (Fig. 3: 213, paragraph [0045]), 
the semi-transmissive reflection film (120a) is formed on (the instant limitation “formed on” is considered a product-by-process limitation, and further the broadest reasonable interpretation of the limitation “on” is equivalent to “contacting”; see MPEP § 2113) the cathode electrode (140a), and 
the cathode electrode (140a) is formed to have a film thickness that determines the proportionality of the distance to the peak wavelength (paragraph [0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kambe (U.S. Pub # 2011/0198577) as applied to claims 1 and 13 above, and further in view of Kashiwabara (U.S. Pub # 2007/0102737).
Regarding Claim 4, Kambe teaches the display device according to claim 1, wherein the cathode electrode (15a) is formed as an electrode common to individual pixels (Fig. 3: 11R-B, paragraph [0125]).
Kambe is silent with respect to wherein a recess is disposed in a portion of the cathode electrode, the portion corresponding to the reflection film.
	Kashiwabara discloses a display device wherein the cathode electrode (Fig. 3: 119, paragraph [0106]) is formed as an electrode common to individual pixels (Fig. 3: 130R-B, paragraph [0100]), and a recess (not labeled; lower portions of 119 corresponding to pixels 130R-B) is disposed in a portion of the cathode electrode (119), the portion corresponding to the reflection film (Fig. 4: 1162R-B, paragraph [0117]; corresponding to Fig. 3: 116R-B).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “recess is disposed in a portion of the cathode electrode, the portion corresponding to the reflection film” teachings of Kashiwabara to the device of Kambe because the shape of the common cathode electrode is determined by the heights of the pixel elements relative to the height of the insulating film formed between individual pixels. Kambe discloses an insulating film (Fig. 3: 31, paragraph [0133]) that is shorter than the adjacent pixel elements. Kashiwabara teaches an insulating film (Fig. 3: 117, paragraph [0100]). Insulating films of various heights are well known in the art, and it would be 
Regarding Claim 5, Kambe as previously modified teaches the display device according to claim 4, wherein a depth of the recess (portions of 119 corresponding to pixels 130R-B) depends on the emission color (see Fig. 3, wherein the depth is largest corresponding to 130B and smallest corresponding to 130R).
Regarding Claim 14, Kambe teaches the method for manufacturing the display device according to claim 13, and is silent with respect to making the cathode electrode in such a way as to have a film thickness that determines the proportionality of the distance to the peak wavelength by forming a recess in a portion of the cathode electrode, the portion corresponding to the reflection film.
Kashiwabara discloses a method for manufacturing a display device, the method comprising: 
making the cathode electrode (Fig. 3: 119, paragraph [0106]) in such a way as to have a film thickness that determines the proportionality of the distance to the peak wavelength by forming a recess (not labeled; lower portions of 119 corresponding to pixels 130R-B) in a portion of the cathode electrode (119), the portion corresponding to the reflection film (Fig. 4: 1162R-B, paragraph [0117]; corresponding to Fig. 3: 116R-B).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “making the cathode electrode in such a way as to have a film thickness that determines the proportionality of the distance to the peak wavelength by forming a recess in a portion of the cathode electrode, the portion corresponding to the reflection film” teachings of Kashiwabara to the method of Kambe because the shape of the common cathode electrode is determined by the heights of the pixel elements relative to the height of the insulating film formed between individual pixels. Kambe discloses an insulating film (Fig. 3: 31, paragraph [0133]) that is shorter than the adjacent pixel elements. Kashiwabara .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki (U.S. Pat # 8,748,876), Lee (U.S. Pat # 8,803,415), Kang (U.S. Pub # 2010/0320446), and Matsumi (U.S. Pub # 2016/0079327) disclose display devices, wherein a reflection film and a semi-transmissive reflection film are disposed at a distance from each other, the distance depending on an emission color of a pixel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892